Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 15/453,859 filed 03/08/2017 is in response to Applicant’s arguments/remarks and claims amendment filed 12/09/2020. Applicant’s response has been given full consideration. 
Claims 1-8 are currently pending in this application and all claims are under full consideration. This application is now in condition for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Candace Seu on 03/11/2021. 
Please amend the Abstract of the Application as follows so that it is presented in a single paragraph (MPEP 608.01 (b) I C).
A positive active material including a core including a lithium intercalation compound and a coating compound on a surface of the core, the coating compound including Li2MO3 and a solid electrolyte compound represented by Chemical Formula 1 [Li 1.3+4x Al0.3 M1.7-x(PO4)3] , wherein 0≤x≤0.7, and M is an element selected from Ti, Cr, Ga, Fe, Sc, In, Y, La, Mg, Sr, and combinations thereof; and a rechargeable lithium battery includes the positive active material.
Allowed Claims
Claims 1-8 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed towards a positive electrode active material comprising a core and a layer of island particles on the particle core, the island particles comprising of coating compound comprising Li2MO3, solid electrolyte [Li1.3+xAl0.3Ti1.7-x(PO4)3], and AlPO4, the sloid electrolyte mixed with the Li2MO3 in a mixing ratio of about 100:0.1 wt% to about 100:3 wt%, and the AlPO4 is 0.25 wt% to 0.35 wt% of 100 wt% of the coating compound. The invention is also directed to a rechargeable lithium ion battery comprising the positive active material. 
The closest prior are of record is considered to be Nogami et al. (U.S. PG Publication 2016/0204467), Tobishima Shinichi et al. (JP 2008-226463), Chu et al. (U.S. PG Publication 2012/0231322) and Thackeray et al. (U.S. PG Publication 2014/0322607).
Nogami et al. discloses a positive electrode layer for a rechargeable lithium battery and a coating layer provided on particles of the positive-electrode active material, the particles of the positive electrode active material constituting a core, and a coating compound on a surface of the core, Li2TiO3 as one example of the coating material disclosed among other, and a solid electrolyte Li1.3Al0.3Ti1.7-x(PO4)3. However, Nogami does not disclose a mixing ratio of the coating material of Li2MO3 and the solid electrolyte Li1.3Al0.3Ti1.7-x(PO4)3; the presence of AlPO4 in the positive electrode active material, the amount of the AlPO4; and that the coating layer is a layer of island particles.  
Tobishima Shinichi et al. discloses a lithium secondary battery provided with a cathode active material having on its surface solid powder lithium ion conductive solid electrolyte, and the 1+xAlxM2-x(PO4)3 and M is Ti. Tobishima Shinichi, however, does not disclose the claimed coating compound as recited in Claim 1 containing the solid electrolyte, Li2MO3 and AlPO4, and the ratio in which these compounds are present. 
Chu discloses a positive electrode active material formed of secondary particles formed of a plurality of primary particles and a coating layer formed on the surface of the secondary particles in an island arrangement. Chu, however, does not disclose the claimed coating compound as recited in Claim 1 containing the solid electrolyte, Li2MO3 and AlPO4, and the ratio in which these compounds are present. 
 Thackeray et al. discloses a surface protected lithium-metal oxide electrode and an AlPO4 coating on the electrode material. Thackeray, however, does not discloses the claimed coating compound as recited in Claim 1 containing the solid electrolyte, Li2MO3 and AlPO4, and the ratio in which these compounds are present. 
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, Claims 1-8 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722